GALLAGHER, Senior Judge,
dissenting.
In deciding this case, I believe we should do so on the entire record as we now find it and not on the basis of the record as it stood when the adoption proceeding was commenced. It would be more in accordance with the realities of this proceeding. As matters now stand, for example, the indication from a St. Louis deposition is that another young man (not appellant) had sexual relations with the teenage mother at a crucial time in relation to the birth, as later explained. This factor makes questionable appellant’s reference to himself as the father of the child, as this is an open question. As a matter of fact, it was appellant who submitted to the court the deposition of the second youth. Yet, inexplicably, he nevertheless continues to take the flat position that he is the father.
I view this unique record rather differently than the majority. Unquestionably, the statutory notice of the adoption proceeding was not given to appellant and, standing alone, this may raise a procedural due process issue. But he and his St. Louis attorney had actual knowledge of the local adoption proceeding here for several months before the motion to intervene in the adoption proceeding in the local trial court was filed and yet took no legal action to further his interest until it was too late. His experienced counsel would have had no serious difficulty tracing the proceeding. It would be an elementary problem for *931counsel, perhaps a matter of a few phone calls.
This case is further complicated by the reality that we have two potential fathers of the adopted child. The first is the young appellant. The other is a young man who, during a deposition in the St. Louis parentage proceeding instituted by appellant, has stated that he had sexual relations with the then seventeen-year-old mother on at least two occasions, once late in the last week in October 1986 (at a Halloween Party), preceding the July 30, 1987 birth of the child, and again in early November 1986. The child was born on July 30, 1987, and the record shows the pregnancy of the mother to have been full term. One or both of the asserted relations with the second young man (not appellant) were in the critical period for the pregnancy resulting in the birth on July 30, 1987. Notwithstanding this, appellant flatly asserts parenthood even though he has been aware of the second young man’s deposition in the St. Louis proceeding since January 27, 1990. Parenthetically, the second young man indicated he has no interest in assuming parental responsibility for the child.
So, we have at this juncture a rather complex set of facts. On the one hand, we have two potential natural fathers, one of whom is pressing for parentage rights. On the other hand, so far as it appears, the child is situated in a happy adopted home environment where she has been since she was about two weeks old and she is now nearing five years of age. Reopening of the adoption proceeding would seriously affect the child and the adoptive parents.
Appellant started pressing for parentage rights when, while in his teens, he learned of the pregnancy. At the time, neither his parents nor the teenage mother’s parents believed either the teenage boy (appellant) or girl were fit to parent the child. However, the young putative father later instituted a parentage proceeding in St. Louis, Missouri, where he and the child’s mother resided, soon after he learned of the child's birth. He retained a law firm there to represent him in the proceeding. His attorney continued to represent him over a long period and, in fact, represented him at least as late as the deposition of the second potential father in the St. Louis proceeding, and there cross-examined that youth on January 27, 1990. He is also represented by counsel on this appeal.
Importantly, his attorney represented to the presiding judge in St. Louis on or before January 23, 1989, that he intended to file a motion by appellant to intervene in the adoption proceeding in this city, but several months went by and this was not done. Instead, appellant himself wrote many letters to many local judges. If the motion had been filed at any time within three months after his attorney stated the motion would be filed, it would have been inside the local statutory period in relation to the adoption proceeding. But the motion to intervene was not filed until about six months after his St. Louis attorney announced to the St. Louis court his intention to file. By then, it was too late. Instead, there was more than a six month period of unaccountable delay after he learned of the local adoption, even though the attorney continued to represent him in the parentage proceeding in St. Louis at that time.1
I,am unable to view this record as portraying a young man floundering alone in a legal maze and not being able to ascertain in which court in Washington, D.C. the adoption proceeding was pending or what to do about it. He was represented in St. Louis at all pertinent times by experienced counsel. This is apparent from the record before us. It is something of a mystery on this record as to why, having learned of the local adoption proceeding, he did not, as his counsel announced to the St. Louis court, pursue his parentage claim in our trial court proceeding during all those months, but instead waited until it was much too *932late and then filed the motion.2 The statute of limitations had then run. His actions, or failure to act, belied his expressed desire to parent the child. Yet, at all times he was represented by counsel.
So, we have the involved human equation of a young man recurringly anxious to establish he is the natural father of the now nearly five-year-old adopted girl. He is a putative father who was not given statutory notice of the local adoption proceeding to which he was entitled. Yet, he had actual knowledge of the adoption proceeding, as did his St. Louis lawyer who was representing him in the proceeding in progress there to establish his parentage. “It is well settled that notification purposed to inform may be replaced by actual knowledge.” Clark v. Wolman, 243 Md. 597, 221 A.2d 687, 688 (1966) (citing 1 Merrill, Notice, 480).
Meanwhile, another young man in St. Louis has admitted he had sexual relations with the young natural mother at a time which, upon computation, we know would be crucial to the birth.3 The problem is further deepened by the reality that the little girl being struggled over is now almost five and has lived with her adopted parents in a seemingly happy home since she was a week or two old. Her adoptive parents have been parents to her all those years and probably could not bear the thought of losing her.
These are the realities, and they should all be considered in deciding what to do about this proceeding at this time. The majority says appellant was denied procedural due process and he must be “restored to the position he would have occupied had due process of law been accorded to him in the first place.” This is explained as a holding here that “ ‘appellant must be accorded the opportunity to voice’ his opinion of where the child’s best interests lie.” This is qualified by a requirement that appellant must first establish his parentage by a blood test.
I, on the other hand, view the problem as being more complicated than purely the issue arising from statutory notice deprivation. The failure of statutory notice must surely be factored into resolution of the ultimate issue. But I would deal also with the realities. First, appellant and his lawyer hung back all that time after learning of the local adoption proceeding and represented to the St. Louis court that a motion would be filed in the local adoption proceeding here, before actually moving to intervene. They waited until it was three months past the expiration of the statute of limitations to file the motion.4 Second, there is a strong public interest in protecting the finality of adoption decrees. This is because prospective adoptive parents could not reasonably be expected to pursue this interest if after the whole long process is ended, they may nevertheless sometime in the future lose their adopted child to one claiming a higher priority, e.g., a putative natural parent. This case presents a classical example of how this may occur. If adoptive parents are at risk of losing an adopted child under the circumstances here presented, this might chill locally the movement toward child adoption. So, there is a strong public interest in protecting the finality of adoption decrees once the statute of limitations period has expired. In re Wells, 108 U.S.App.D.C. 235, 281 F.2d 68 (1960). This was the essence of the trial court’s holding in this proceeding.
I.
The majority appears to be holding that the letter writing engaged in by appellant in this proceeding, while represented by counsel in St. Louis concerning the same *933parentage issue, satisfies the provisions of the local statute of limitations. This statute provides:
An attempt to invalidate a final decree of adoption by reason of a jurisdictional or procedural defect may not be received by any court of the District, unless regularly filed with the court within one year following the date the final decree became effective.
D.C.Code § 16-310 (1989 Repl.) (emphasis added).
As is seen, that statute is rigid in its requirement that an attempt to invalidate a final decree of adoption must be “regularly filed.” It does not require only that it be filed, but has the unusual terminology that it be “regularly filed” within the one year period commencing with the entry of a final decree of adoption. This unusual grace period doubtless stems from histories of such disputes where custody disputes frequently arise between the unmarried parents.
Normally statutes of limitation commence to run in the period before the commencement of the litigation. It is important to consider that here the one year statute commences after the final decree of adoption, not before. It will be noted that the statute even goes so far as to specify that even “a jurisdictional” or procedural attack may not be received after the one year expiration; and within the one year period, the attack must be “regularly filed.”
It is evident that these strict requirements are there because after a final decree of adoption, one would be seeking to remove a child from an established family. Here, for example, the child has been in the family since she was two or three weeks old and is now nearing five. It is entirely reasonable that this statute of limitations, which comes into play only after a final decree, would be tightly written. And I suggest the plain language should be construed the same way.
So, this court is faced squarely with an issue requiring construction of the local statute. The “regularly filed” requirement has been construed to mean documents considered a part of the record proper. In Territory v. Pinney, 15 N.M. 625, 114 P. 367 (Sup.Ct.New Mex.1910), the court stated “regularly” means in a regular manner, in “a way or method accordant to rule or established mode.” See also Words & Phrases, Vol. 36A at 276 (1962 ed.).
It would appear that in this proceeding various trial judges, some being members of the Family Division of the trial court, did not consider that the letters from appellant constituted a “regular” filing in the Family Division during the period in which they were received. Otherwise, the filing would have been directed in the normal fashion, and this would have avoided the statute of limitations stricture. As a matter of public policy, in the interest of the stability of human affairs in relation to a permanent parent-child relationship, the legislature specifically provided for a hard and fast cut-off date of one year after the final decree of adoption. A statute of limitations is “a public policy about the privilege to litigate.” Chase Securities Corp. v. Donaldson, 325 U.S. 304, 314, 65 S.Ct. 1137, 1142, 89 L.Ed. 1628 (1945). Not only do we have the unequivocal public policy delineated in the one year statute, but we know also that appellant had ample opportunity to move within the statutory period and did not do so.
If, as it appears, this court is necessarily establishing an important precedent in the matter of a construction of the rigid one year statute of limitations in adoption proceedings, I suggest the court should make this evident in its opinion in this case by squaring it with the stringent terms of the statute. I believe this court’s holding may have a far-reaching impact in Family Division considerations of future adoption proceedings. And it may well be that the court may wish to delineate its reasoning on this aspect of the case because of the potential ramifications of a less than literal interpretation of the precise and studied language used in the statute. I do not believe we should tiptoe around it.
For my part, however, I would leave this adoption in repose.
*934II.
Since the proceeding is going to be reopened, however, it might not be amiss to offer some comments regarding the remand procedure. I say this particularly because we have at our elbow the experience of the remand proceeding in the trial court resulting from this court’s remand in Appeal of H.R. (In re Baby Boy C.), 581 A.2d 1141 (D.C.1990). After the evidentia-ry hearing on remand in that proceeding (Case No. A-249-83, Superior Court), the trial judge wrote a learned opinion which should not go unnoticed in this proceeding, in particular, as the fundamental issue is much the same in the two cases. (See In re Petition to Adopt Baby Boy C., No. A-249-83, Memorandum Opinion and Judgment (D.C.Super.Ct. January 3, 1992) (Zel-don, J.))
The experience of Baby Boy C was that upon learning of the remand proceeding in the trial court, the child “became anxious and bewildered ... [f|or a time he developed a nervous tic in his eye ... [h]e felt that he was in the ... home on a provisional basis.” (Id., Memorandum Opinion at 8) The trial judge then goes on to state that the child wondered, “I’ll always stay in this family won’t I, even if I meet my father, my natural father?” (Id. at 9.) The trial judge stated also that the child “has picked up the anxiety of [the adoptive parents] notwithstanding their best efforts to shield him from their feelings of being threatened by [the natural father’s] action_ Unavoidably, this case is causing [the child] stress and emotional pain.” Id. at 8-9.
Using this background experience here, it would seem that, if avoidable, the adoptive family relationship should not be intruded upon until there is no other recourse in complying with the remand instructions. This is what I mean by that.
If on remand it is first established by blood tests that appellant is the natural father, the problem would then arise as to how to proceed from there. More particularly, there would be the question of how deeply to intrude into the adopted family.
Assuming the blood test established appellant’s paternity, it strikes me that, in this particular case, the trial court might consider thoroughly exploring first appellant’s fitness as a parent for the child, e.g., an examination of his stability, maturity, his ability to provide a home and to raise the child, and the real reason for his long delay on the intervention, even though he was represented by counsel. This exploration of appellant’s fitness could be conducted without seriously upsetting the child’s present adopted home life. That is, the naturally stress-inducing investigation directed toward the child and the adopted home, e.g., child psychoanalysis, home investigation, and the like, could be postponed until appellant’s fitness as a parent has been established. In other words, it might be that the remand problem could be resolved without causing the “stress and emotional pain” in the adopted home that was encountered in the Baby Boy C remand proceeding, supra. If not, and appellant first demonstrates he would be a stable, mature, responsible parent who would provide a sound, secure family environment for the child, then the usual, intrusive adopted family exploration would be unavoidable, after which the balancing process would follow, i.e., weighing the parentage interest of the biological father with the best interest of the child.5

. Appellant learned of the adoption in this city on December 1, 1988. He filed the motion to intervene on June 5, 1989.


.The trial judge in this proceeding observed that the motion to intervene that was finally filed pro se actually appeared to have been prepared with the aid of legal advice. I too have the impression that there was professional participation in filings by appellant contained in the record of this proceeding at the trial court level. On this appeal, he is represented by counsel.


. He testified he had relations at a Halloween Party (October 31st) and the full term birth occurred the following July 30th. He testified also that he had relations in early November, after the Halloween Party.


. See note 1, supra.


. In this respect, I found the analytical approach of the trial judge in the Baby Boy C remand proceeding, supra, to be quite impressive.